     Case 1:19-cv-01442-NONE-EPG Document 35 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN JACKSON,                                     Case No. 1:19-cv-01442-NONE-EPG
12                        Plaintiff,
13           v.                                         ORDER DIRECTING RESPONSE TO
                                                        PLAINTIFF’S MOTION TO ORDER
14    N. AKABIKE,                                       DEFENDANT TO CEASE ALL
                                                        INTIMIDATION TACTICS
15                        Defendant.
                                                        (ECF No. 34)
16

17

18          Plaintiff John Jackson (“Plaintiff”) is a state inmate proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

20          On April 26, 2021, Plaintiff filed a Motion to Order Defendant to Cease All Intimidation

21   Tactics. (ECF No. 34.) In the motion, Plaintiff represents that Defendant has repeatedly requested

22   production of documents that have already been produced. (Id.) Plaintiff requests that the Court

23   order Defendant to stop requesting the same information. (Id.)

24          The Court construes Plaintiff’s motion as a request for a protective order pursuant to

25   Federal Rule of Civil Procedure 26(c) and will direct Defendant to respond to the motion.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. Defendant is directed to respond to Plaintiff’s Motion to Order Defendant to Cease All

28                Intimidation Tactics (ECF No. 34) within twenty-one days from the date of service of
                                                       1
     Case 1:19-cv-01442-NONE-EPG Document 35 Filed 04/27/21 Page 2 of 2


 1               the motion pursuant to Eastern District Local Rule 230(l); and

 2         2. Plaintiff may file a reply in support of the motion within seven days of Defendant’s

 3               response.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     April 27, 2021                             /s/
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
